Citation Nr: 0629926	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low 
back pain with degenerative arthritis.

2. Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, status post ligament strain.

3. Entitlement to a compensable rating for medial collateral 
ligament strain of the left knee.

4. Entitlement to a compensable rating for residuals of 
resection of the left clavicle.

5. Entitlement to a compensable rating for residuals of a 
left lung resection with history of sarcoidosis.

6. Entitlement to a compensable rating for duodenal ulcer.

7. Entitlement to a compensable rating for hemorrhoids.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971, and from December 1971 to June 1988.  

In March 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  The veteran's low back pain with degenerative arthritis 
is manifested by complaints of pain, and no more than slight 
limitation of motion of the lumbar segment of the spine, with 
forward flexion greater than 60 degrees, and combined motion 
greater than 120 degrees. 

2.  The veteran's low back pain with degenerative arthritis 
does not result in muscle spasm or guarding severe enough to 
produce an abnormal gait.  

3.  There are no abnormal neurological findings related to 
the low back pain with degenerative arthritis. 

4.  The veteran's low back pain with degenerative arthritis 
is not manifested by muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in a standing 
position, and does not approximate severe lumbosacral strain.  

5.  The veteran's right knee disorder is manifested by x-ray 
evidence of post-traumatic arthritis, with no instability and 
no more than slight limitation of motion.  

6.  The veteran's left knee is stable and motion is full.  

7.  The residuals of a left clavicle fracture are not 
manifested by evidence of nonunion or malunion, or limitation 
of motion of the shoulder at shoulder level or worse.  

8.  The veteran's left lung resection with history of 
sarcoidosis is asymptomatic, and without hilar adenopathy or 
other findings on X-ray, and does not require chronic or even 
intermittent systemic steroids.  

9.  The veteran no longer has evidence of a stomach ulcer.  

10.  Hemorrhoids are manifested by occasional itching.  

11.  The veteran's hemorrhoids are no more than mild to 
moderate in degree and there is no evidence of fissures or 
excessive redundant tissue.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for low back pain with degenerative arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
26, 2003), Diagnostic Code 5237 (as in effect on September 
26, 2003).  

2.  The criteria for a rating beyond 10 percent for arthritis 
of the right knee, status post ligament strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2005).

3.  The criteria for a compensable evaluation for medial 
collateral ligament strain of the left knee have not been 
met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).  

4.  The criteria for the assignment of a compensable rating 
for residuals of a left clavicle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.31, 4.7, 4.71a, 
Diagnostic Code 5203 (2005).

5.  The criteria for a compensable evaluation for residuals 
of a left lung resection with history of sarcoidosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6846 (2005).  

6.  The criteria for a compensable evaluation for stomach 
ulcer have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic 
Code 7305. (2005).

7.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board has considered all of the evidence of record in 
considering the claims at issue.  This includes VA outpatient 
treatment records from 1988 to 2005, private treatment 
records dated beginning in 1993, records from Social Security 
Administration, and reports of examinations conducted during 
the appeal period.  

Low Back Pain with Arthritis

Service connection was granted and a noncompensable rating 
was assigned under Diagnostic Code 5295, effective from July 
1988, for chronic low back pain in August 1988.  The veteran 
appealed the August 2000 rating decision that discontinued 
the evaluation under Diagnostic Code 5295 and assigned a 
single disability evaluation of 10 percent, effective from 
August 1998, for degenerative arthritis of the right knee and 
lumbar spine, using Diagnostic Code 5003.  During the appeal, 
a September 2003 rating decision found clear and unmistakable 
error in the August 2000 rating decision, and assigned a 10 
percent rating, from July 1998, for low back pain with 
degenerative arthritis under Diagnostic Code 5010.

Under Diagnostic Code 5010, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  

The Board must consider all potentially applicable codes.  To 
assign an increased rating under Diagnostic Code 5295 
(effective prior to September 26, 2003), the evidence must 
show muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, or severe 
lumbosacral strain.  38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A higher rating could also be assigned for ankylosis 
(Diagnostic Code 5289) or for moderate or severe limitation 
of motion (Diagnostic Code 5292).  38 C.F.R. § 4.17a, 
Diagnostic Codes 5289, 5292 (2003). 

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The change has established new diagnostic 
codes 5235 to 5243 for the spine and a General Rating Formula 
for Diseases and Injuries of the Spine.  Under the revised 
criteria for rating spinal disabilities, a 20 percent rating 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  Because the changes became 
effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.  

The objectively demonstrated limited motion supports no more 
than the current 10 percent evaluation under either the old 
or the new criteria.  On VA examination in May 2004, flexion 
of the lumbar spine was reported as to 90 degrees and 
extension was to 30 degrees.  Right and left lateral bending 
was to 40 degrees, and right and left rotation was to 70 
degrees.  In July 2005, flexion was reported as 90 degrees 
and extension as to 20 degrees.  Lateral bending was to 30 
degrees bilaterally and rotation was to 45 degrees 
bilaterally.  The evidence as a whole shows that the 
limitation of motion and complaints of the veteran more 
closely approximate the criteria for a 10 percent evaluation 
under all applicable rating criteria, specifically Diagnostic 
Code 5292, in effect prior to September 2003, showing mild 
limitation of motion, and the General Rating Formula for 
Diseases and Injuries of the Spine, in effect from September 
2003.  In addition, ankylosis is not shown (Diagnostic Code 
5289 (2003)). Thus, the record does not support an increase.

The evidence, which, as noted above, includes VA outpatient 
treatment records from 1988 to 2005, private treatment 
records dated beginning in 1993, records from Social Security 
Administration, and VA examination reports in May 2004 and in 
July 2005, does not show that the veteran has muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in standing position.  On VA examination in May 2004, 
the examiner noted that there was no spasm, and lateral spine 
motion was documented as from 0 to 40 bilaterally.  No 
palpapable spasm was the finding in July 2005, and lateral 
bending was to 30 degrees, bilaterally.  The medical records 
and reports also do not show findings that approximate severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion.  Nor do the medical records and 
reports support a conclusion that the veteran has muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spinal motion in a standing position.  Thus under 
Diagnostic Code 5295 an increase is not shown at any time 
during the appeal period.  

The Board notes that VA X-ray studies in July 2005 show 
degenerative disc disease of the L4/5 and L5/S1 with mild 
spondylosis; however, neurological findings on examination 
are negative.  VA examinations and outpatient treatment 
reports document normal neurological findings.  In May 2004, 
the VA examiner noted that straight leg raising was negative 
and there was normal sensation in the lower extremities.  
Deep tendon reflexes were 2+.  In July 2005, it was noted 
that there was no radiation, parathesias or weakness.  Lower 
extremity strength and sensory responses were normal, and 
straight leg raising was negative.  The lack of 
manifestations shown on VA examinations, as well as the lack 
of any objectively demonstrated incapacitating episodes, 
indicates that the demonstrated low back symptoms clearly do 
not warrant consideration for an increased rating under 
either the former or revised criteria for rating 
intervertebral disc syndrome (Diagnostic Codes 5293 (2003) or 
5243 (2005)).  

Arthritis of the Right Knee Status Post Ligament Strain and 
Medial Collateral Ligament Strain of the Left Knee

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  

Diagnostic Code 5257 rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint, as 10 percent when slight, 
20 percent when moderate, and 30 percent when severe. 

As noted above, traumatic arthritis is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  In VAOPGCPREC 23-97 (July 1, 1997), the VA General 
Counsel held that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  Subsequently, in VAOPGCPREC 9-98, the 
VA General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).



Right Knee Arthritis

In August 1988, service connection was granted and a 
noncompensable disability evaluation was assigned, using 
Diagnostic Code 5257, from July 1988.  The veteran has 
appealed the August 2000 rating decision that discontinued 
the evaluation under Diagnostic Code 5257 and assigned a 
single disability evaluation of 10 percent, effective from 
August 1998, for degenerative arthritis of the right knee and 
lumbar spine, using Diagnostic Code 5003.  During the appeal, 
a September 2003 rating decision found clear and unmistakable 
error in the August 2000 rating decision, and assigned a 10 
percent rating, using Diagnostic Code 5010, from July 1998 
for arthritis of the right knee, status post ligament strain.  

On VA examination in May 2002, motion of the right knee was 
from 0 to 100+ and it was noted to be stable.  X-rays did not 
show arthritis.  When the veteran was examined by VA in May 
2004, there was no instability in the right knee, and motion 
was from 0 to 90 degrees.  X-rays showed severe 
osteoarthritis or degenerative change in the right knee.  In 
July 2005, VA examination showed motion of the right knee 
from 0 to 130 degrees with pain on extreme flexion.  It was 
noted to be stable.  X-rays showed osteoarthritic changes to 
the right knee.  

The evidence does not support a finding that an increase is 
warranted.  There is no instability shown (Diagnostic Code 
5257), flexion is not limited to 30 degrees (Diagnostic Code 
5260), and extension is not limited to 15 degrees (Diagnostic 
Code 5261).  

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Left Knee Ligament Strain

An August 1988 rating decision granted service connection and 
assigned a noncompensable rating, effective from July 1988, 
using Diagnostic Code 5257 for medial collateral ligament 
strain of the left knee.  The veteran has appealed the August 
2000 rating decision that continued the noncompensable 
rating.

On VA examination in May 2002, motion of the left knee was 
from 0 to 100+ and it was noted to be stable.  X-rays did not 
show arthritis.  When the veteran was examined by VA in May 
2004, there was no instability in the left knee, and motion 
was from 0 to 145 degrees.  X-rays showed periartucular 
osteopenia of the left knee.  In July 2005, VA examination 
showed motion of the left knee from 0 to 140 degrees without 
crepitus or pain.  It was noted to be stable.  

Absent a showing of instability of the left knee, a 
compensable evaluation under Diagnostic Code 5257 is not 
warranted.  In addition, flexion is not limited to 45 
degrees; and extension is not limited to 10 degrees so that 
compensable ratings are not warranted under Diagnostic Codes 
5260 or 5261.  A separate rating for arthritis is not 
warranted since none has been documented on X-ray 
examination, and instability has not been shown.  

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  

Residuals of Resection of the Left Clavicle

The August 1988 rating decision granted service connection 
and assigned a noncompensable rating, effective from July 
1988, for scar, residual left clavicle resection (Mumford 
procedure), using Diagnostic Code 5203.  The veteran appealed 
the August 2000 rating decision that continued this 
evaluation.

Diagnostic Code 5203, impairment of the clavicle or scapula, 
requires a showing of malunion or nonunion without loose 
movement, or dislocation, for a compensable rating to be 
assigned.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005), a 20 percent rating is assigned for limitation of 
motion of the minor arm midway between the side and shoulder 
level, or at the shoulder level.  

VA examination in May 2002 showed a 13 cm scar over the left 
anterior shoulder.  The veteran could flex the shoulder to 
180 degrees, extend to 40 degrees.  He could abduct to 180 
degrees, and internal and external rotation were to 90 
degrees.  X-rays showed removal of 2.5 cm of the distal, 
peritendinitis calcarea, bicipital groove, otherwise normal.  
Motion of the shoulder on VA examination in May 2004 was as 
follows: abduction to 90 degrees; flexion to 105 degrees; 
external rotation to 30 degrees; and internal rotation to 80 
degrees.  There was an 8 x 0.3 cm well-healed surgical scar 
which was noted to be nontender.  X-rays showed degenerative 
changes in the humerus and a large spur off the acromiom. 

On VA examination in July 2005, the examiner described a 3 
inch scar of normal color, flat and non tender.  Motion of 
the shoulder was noted to be normal and measured as to 180 
degrees each of abduction and forward flexion with 90 degrees 
each of external and internal rotation.  X-rays showed prior 
resection of the distal left clavicle.  

The record shows that the veteran demonstrated nearly full 
range of motion of the left shoulder, with no findings 
approaching evidence that motion of the arm was limited to 
the extent that a compensable rating is warranted.  Further, 
there was no evidence of clavicular nonunion or malunion on 
X-rays.  Accordingly, in the absence of nonunion or malunion, 
or limitation of motion of the left shoulder at shoulder 
level, there is no basis on which a compensable evaluation 
may be assigned for left clavicle fracture residuals.  The 
preponderance of the evidence is against a compensable 
rating. 

Further, the veteran's surgical scar is not poorly nourished 
with repeated ulceration, and is not tender and painful on 
objective demonstration; neither does it limit function of 
the part affected.  38 C.F.R. § 4.118 Diagnostic Code 7803, 
7804, 7805 (prior to August 2002).  The scar does not 
encompass an area of 144 square inches or greater, is not 
superficial and unstable, or painful on examination, and does 
not limit function of the part affected.  38 C.F.R. § 4.118 
(2005), Diagnostic Codes 7802, 7803, 7804, 7805.  
Consequently, findings needed to support assignment of a 
compensable rating for the scar are not shown.

Residuals of the Left Lung Resection with History of 
Sarcoidosis

The August 1988 rating decision granted service connection 
and assigned a noncompensable rating, effective from July 
1988, for scar, residuals of left lung resection with history 
of sarcoidosis, using Diagnostic Codes 6816-6821.  The 
veteran has appealed the August 2000 rating decision that 
continued this disability evaluation.  A notation on the 
September 2003 rating decision indicates that the disability 
is now rated using Diagnostic Code 6846, for sarcoidosis.

Under Diagnostic Code 6846, to assign a compensable rating 
the evidence must show pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A zero percent evaluation is 
for assignment for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  
Alternatively, the disability may be rated with active 
disease or residuals as chronic bronchitis under Diagnostic 
Code 6600 and extra-pulmonary involvement under the specific 
body system involved.  Diagnostic Code 6846.  Chronic 
bronchitis is rated as follows: a 10 percent evaluation is 
proper for an FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  Diagnostic Code 6600.  

Although the veteran has complained of chest pain and 
shortness of breath, those symptoms have been attributed by 
examiners to the veteran's non-service-connected heart 
disease and hypertension.  An April 1993 letter from Dr. 
Rathbun, concerning a referral of the veteran, notes that he 
brought with him a chest X-ray showing pulmonary change 
consistent with congestive heart failure.  When the veteran 
was hospitalized in November 1997, for acute respiratory 
distress, it was noted that this was due to congestive heart 
failure.  VA chest X-rays in March 1999 noted slight fullness 
of the right hilum.  VA examination in December 1999 included 
a complete pulmonary function test and the examiner noted 
that the test, including the FVC and FEV-1, was within normal 
limits.  It was reported that the veteran was completely 
asymptomatic as to his sarcoidosis.  

The medical evidence clearly shows that the veteran's 
sarcoidosis is stable and asymptomatic.  His chest X-rays 
have remained clear for several years, without any signs 
indicative of sarcoidosis.  VA examination in May 2002 noted 
that the 30 cm. scar from the left flank to the back was well 
healed and that X-rays showed a normal chest.  In May 2004, 
VA examination showed a 34 x 1 cm. left thoracic scar that 
was nontender, mobile and of normal color.  In July 2005, a 
VA examiner noted that the veteran's complaints of shortness 
of breath are more likely due to his congestive heart failure 
than to his remote occurrence of sarcoid.  The examiner 
diagnosed, prior history of sarcoid with removal of some 
unspecified amount of lung tissue and no subsequent symptoms.  
PFT showed a FVC of 84 percent and FEV1/FVC of 93 percent.  

Although a zero percent evaluation is assigned for chronic 
hilar adenopathy or stable lung infiltrates, the veteran's X- 
rays are noted to be normal and do not show those findings.  
His sarcoidosis has not required chronic or even intermittent 
steroids, as might warrant a 30 percent rating.  The medical 
evidence clearly does not reflect clinical findings 
commensurate with a higher, 30 percent rating.  Additionally 
PFT results do not support a finding that a compensable 
evaluation is warranted under Diagnostic Code 6600.  

Further, the veteran's thorax scar is not poorly nourished 
with repeated ulceration, and is not tender and painful on 
objective demonstration; neither does it limit function of 
the part affected.  38 C.F.R. § 4.118 Diagnostic Code 7803, 
7804, 7805 (prior to August 2002).  The scar does not 
encompass an area of 144 square inches or greater, is not 
superficial and unstable, or painful on examination, and does 
not limit function of the part affected.  38 C.F.R. § 4.118 
(2005), Diagnostic Codes 7802, 7803, 7804, 7805.  Therefore, 
the record does not support assignment of a compensable 
disability evaluation for the scar.

Duodenal Ulcer

Service connection was granted and a noncompensable 
disability evaluation was assigned using Diagnostic Code 
7503, effective in July 1988, for duodenal ulcer in August 
1988.  The veteran has appealed the August 2000 rating 
decision that continued this disability evaluation.  

To assign a compensable evaluation for the veteran's service-
connected duodenal ulcer under Diagnostic Code 7305, the 
evidence must show a mild ulcer characterized by recurring 
symptoms once or twice yearly.  

The veteran had a finding of probable peptic ulcer while on 
active duty in January 1988.  There has been no finding or 
diagnosis related to stomach ulcer or duodenal ulcer since 
then. Private records show a finding of history of peptic 
ulcer disease in September 1993.  The most recent VA 
examinations performed in connection with this claim, in May 
2004 and in July 2005, showed no findings or diagnosis of 
stomach or duodenal ulcer.  As such, there are no disability 
findings reflecting mild or recurring symptoms necessary for 
a compensable rating.  A compensable rating is not warranted.

Hemorrhoids

The August 1988 rating decision granted service connection 
and assigned a noncompensable disability evaluation for 
hemorrhoids, using Diagnostic Code 7336, from July1988.  The 
veteran has appealed the August 2000 rating decision that 
continued this evaluation.  

To assign a compensable rating for the veteran's hemorrhoids, 
the evidence must show that he has hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

On VA examination in May 2002, the examiner noted that the 
veteran had an external non-thrombosed hemorrhoid with no 
other significant abnormality noted on digital examination.  
On VA examination in May 2004, the veteran complained of 
itching once or twice a week with no bleeding, burning or 
pain and he took no medication.  Examination showed some non-
inflamed hemorrhoidal tags at 6 o'clock with no evidence of 
bleeding.  Similar findings were noted on VA examination in 
July 2005 when the examiner reported that the veteran had 
limited symptoms consisting of complaints of itching once or 
twice a month.  The examiner found one very small hemorrhoid 
at about 9 o'clock, without any sign of thrombosis or 
infection.  As large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
occurrences, has not been documented or reported, the current 
degree of impairment is no more than mildly symptomatic.  
Accordingly, a compensable evaluation is not in order.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336.

Deluca Considerations

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As to the right knee disorder, while the veteran has pain on 
motion as documented on VA examination in May 2004 and in 
July 2005, limitation of motion does not meet the criteria 
for a compensable evaluation, and thus the currently assigned 
10 percent evaluation adequately compensates the veteran for 
the painful motion he experiences.  In addition, there is no 
showing of weakness (motor strength was 5/5 in May 2004), 
there was no diminution with repetitive testing, and there 
was no finding of atrophy or other indications of increased 
functional impairment.  While a VA examiner stated in July 
2005 that the veteran reported that when the right knee 
subluxated he has lingering pain for a few hours and that 
this reduced his mobility, the VA examination reports show 
that the right knee is stable.  

As to the left knee disorder, the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, because the veteran's 
disability is rated under Diagnostic Code 5257, a code which 
is not predicated solely on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   


Concerning the back disorder, the Board notes that on VA 
examination in May 2004, there was no diminution with 
repetitive testing of the lumbar spine.  The examiner further 
indicated that there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In July 2005, the VA examiner noted that there was no 
pain on motion except in the extreme of extension.  It was 
stated that there were no flare-ups and no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The Board concludes that above 
findings and the veteran's complaints of pain do not meet or 
more nearly approximate the criteria for an rating in excess 
of 10 percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  No examiner 
has found that the effects of pain equal to limitation of 
motion to the extent that would support assignment of a 
higher disability evaluation.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The August 2003 and April 2004 letters, describing the 
evidence needed to support the veteran's claims and 
delineating what evidence VA would obtain and what evidence 
the veteran should provide, were mailed after the denial of 
the claims for increase in August 2000.  The denial was made 
prior to the enactment of the current section 5103(a) notice 
requirements on November 9, 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id. 

The claims for service connection were substantiated years 
ago.  Any possible deficiency in a potential duty to notify 
or to assist the claimant concerning effective date for an 
increased rating is harmless, as an increased rating has been 
denied.  See  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility 
and from private providers.  In addition, the veteran has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  In addition, the veteran has been examined by VA to 
evaluate his disabilities. For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

A rating in excess of 10 percent for low back pain with 
degenerative arthritis is denied.

A rating in excess of 10 percent for arthritis of the right 
knee, status post ligament strain is denied.

A compensable rating for medial collateral ligament strain of 
the left knee is denied.

A compensable rating for residuals of resection of the left 
clavicle is denied.  

A compensable rating for residuals of a left lung resection 
with history of sarcoidosis is denied.

A compensable rating for duodenal ulcer is denied.

A compensable rating for hemorrhoids is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


